Opinion of the Court Delivered by


Napton Judge.

This was an action brought by Langham, founded on a-promissory note given to Langham by Lebarge, and by Langham directed to be paid to H. K. Ortley & Co., and by II. K. Ortley & Co. ordered, bv indorsement, to be paid to *356Briley, ^he suit was instituted in the name of Lang-ham, the payee, to the use of Ortley, the holder.
petition* Rebt, brought of rtie PnItT to the use of tile pkintiff’ by^striking1 ^ •out the en-;r showing- himself the leg-al owner of the note, as the form of the action declares, that he js not the legal twner of the note. (See Jeffries v. Oliver, 5 Mo. R. p, 4 33 )
The case of Jeffers v. Oliver, 5 Mo. Rep. 433, is exactly p0irit, and decides the only question arising in this case, except that raised in the circuit court in relation to the right ptahtiiffi Langham, to strike out the endorsements, and so regulate them as to show himself the holder. This, it is obvious, he could not do, for the form of his action declares that Langham is not the holder; or legal owner, of the note, but F. D. Ortley, to whose use the suit is brought,
There, was therefore, no error committed bythe.court, either in directing a non suit, or refusing leave for the plaintiff to amend. Judgment affirmed.